Citation Nr: 0608782	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  99-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
March 1971.  He died in March 1999.  The appellant is his 
widow.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a March 2001 decision, the Board determined that at the 
time of his death, the veteran had a pending application for 
entitlement to special monthly compensation based upon the 
need for aid and attendance of another or housebound status.  
The Board then remanded the matter to the RO for further 
development and adjudication of the issues on appeal.  

In August 2004, the Board advised the appellant that the 
Veterans Law Judge (VLJ) who conducted her hearing in 
February 2001 was no longer with the Board.  She was provided 
with the opportunity to have a hearing before another VLJ, 
and a hearing was held before the undersigned VLJ in October 
2005.     

The issues pertaining to entitlement to service connection 
for the veteran's cause of death and entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  At the time of his death, the veteran had a pending claim 
for entitlement to special monthly compensation based on aid 
and attendance or housebound status; that claim was filed in 
July 1998.

2.  At the time of his death, the veteran was service 
connected for intervertebral disc syndrome of the lumbar 
spine, rated 60 percent disabling; residuals of prostate 
cancer due to exposure to Agent Orange with history of 
prostatitis and TURP (transurethral resection of prostate), 
rated 10 percent disabling; and right hand scar, rated 
noncompensable.  He was also rated totally disabled due to 
individual unemployability as a result of service connected 
disability.  

3.  The veteran's service connected disabilities did not 
result in any of the following: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.

4.  At the time of his death, the veteran is not shown to 
have required the aid and attendance of another, be 
bedridden, or housebound, as a result of his service 
connected conditions.
CONCLUSION OF LAW

The criteria for an award of accrued benefits for special 
monthly compensation for aid and attendance or housebound 
status have not been met. 38 U.S.C.A. §§ 1114, 5103, 5103A, 
5107, 5121(a) (West 2002); 38 C.F.R. §§ 3.350, 3.352, 3.1000 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) is applicable to 
this appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

By means of letters dated in June 2001 and January 2004, VA 
notified the appellant of both VA's duties to her, and her 
responsibility to submit evidence in support of her claim.  
The record shows that the appellant has been informed of the 
legal requirements of this case.  The requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
satisfied.  No further action is necessary for compliance 
with the VCAA.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
appellant.  As such, the Board concludes that any such error 
is harmless, and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  


Applicable Law and Regulation

The law applicable to accrued benefits provides that certain 
individuals (including a surviving spouse) may be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which the veteran was entitled at the 
time of his death under existing ratings or based on evidence 
in the file at the time of the veteran's death. 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000.

As mentioned in the Introduction section of this decision, in 
a March 2001 decision, the Board determined that the only 
claim pending at the time of the veteran's death was a claim 
for entitlement to special monthly compensation based upon 
the need for aid and attendance of another or housebound 
status.  The Board determined that this claim was filed in 
July 1998, and that it remained unadjudicated at the time of 
the veteran's death in March 1999.

Special monthly compensation may be awarded to a veteran who, 
as the result of service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination, where "bedridden" is that 
condition which, through its essential character, actually 
requires that the claimant remain in bed. The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  38 C.F.R. § 3.352.

The particular personal functions, which the veteran is 
unable to perform, should be considered in connection with 
his or her condition as a whole. It is only necessary that 
the evidence establish that the veteran is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed. They must be based on the 
actual requirement of personal assistance from others. 38 
C.F.R. § 3.352(a).

Special monthly compensation can also be awarded if the 
veteran has a service-connected disability rated as total, 
and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or, 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound.  The requirement 
of "permanently housebound" will be considered to have been 
met when the veteran is substantially confined to such 
veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to service- 
connected disability or disabilities, which it is reasonably 
certain, will remain throughout the veteran's lifetime. 38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

Evidence

In March 1999, the veteran died as a result of 
cardiorespiratory arrest, due to or as a consequence of 
pneumonia, due to or as a consequence of recurrent brain 
tumor.  At the time of his death, he was service connected 
for intervertebral disc syndrome of the lumbar spine, rated 
60 percent disabling; residuals of prostate cancer due to 
exposure to Agent Orange with history of prostatitis and 
TURP, rated 10 percent disabling; and right hand scar, rated 
noncompensable.  He was also rated totally disabled due to 
individual unemployability as a result of service connected 
disability.  

The pertinent evidence which was of record at the time of the 
veteran's death included an April 1997 letter from Robert M. 
Love, M.D., which indicates that the veteran was under his 
care for recurrent brain tumors.  The tumors required 
multiple surgeries as well as radiation.  It was noted that 
the veteran was home bound, had marked neurologic deficits, 
and was unable to perform activities of daily living.  

A March 1997 VA spine examination indicates that the veteran 
suffered from severe chronic organic brain syndrome.  His 
chief complaints related to this disability.  He had a 
recurrent meningioma of the tentorium for which he had 
several operations.  He had since developed severe organic 
brain syndrome.  He reportedly had some mild weakness in his 
right extremities after the surgery in December 1996.  
However, at the time of examination, he was unable to walk 
without support and was basically confined to a wheelchair.  
Part of his difficulty with walking had been his old 
herniated nucleus pulposus.  He had had recurrent low back 
pain and was diagnosed with spinal stenosis with paraparesis.  
He had no bowel or bladder symptoms of any significance until 
after his surgery in December 1996.  Since the surgery, he 
had been having urinary incontinence and wore absorbent pads.  
The urinary incontinence was secondary to the organic brain 
syndrome rather than to prostate or bladder disorder.  The 
physical examination was quite limited and his lumbar spine 
could not be adequately evaluated because it was nearly 
impossible to get him out of his wheelchair.  The impression 
was as follows:  history of prostatitis with transurethral 
resection by previous diagnosis; history of prostatectomy 
secondary to cancer of the prostate; postoperative lumbar 
discectomy, symptomatic with history of spinal stenosis with 
paraparesis; urinary incontinence; old laceration scar of the 
right hand, healed without residuals; and postoperative 
recurrent meningioma of the tentorium with supraoccipital and 
suboccipital craniotomies with chronic organic brain 
syndrome.   

A March 1997 VA examination for housebound status or need for 
regular aid and attendance indicates that the veteran was 
blind and deaf, with poor balance, and incapable of self 
care.  He required the daily personal health care services of 
a skilled provider without which he would require hospital, 
nursing home, or other institutional care.  The diagnosis was 
status post meningioma, not curable.  

A July 1997 letter from Cecil J. Hash, M.D., indicates that 
the veteran was totally disabled.  He had multiple medical 
problems including prostate cancer.  His major problem 
disabling him was a brain tumor.  He had had four prior 
operations and radiation.  The tumor was located in an area 
of the brain where it was not resectable and it had 
progressed to a point where the veteran could no longer care 
for himself.  

An October 1997 letter from Dr. Hash states that the veteran 
had significant degenerative joint disease in his spine.  
This problem made it impossible for him to work.  He was 
unable to walk unsupported and required continual attendance 
of his family.  

A May 1998 VA examination for housebound status or need for 
regular aid and attendance indicates that the veteran was 
evaluated for his complaint of recurrent brain tumor.  His 
posture and general appearance was lethargic and he drifted 
off to sleep.  He had loss of fine motor function in right 
hand and arm.  Because of the location and size of incurable 
brain tumor, he was unable to walk without maximum 
assistance.  Restriction of the spine was described as none.  
Other pathology was incontinence of urine and stool.  Aids 
such as canes, brace, crutches, or walkers would add no 
value.  Only with wheelchair and with someone pushing him 
could he leave his home or immediate premises.  The diagnosis 
was meningioma.  It was noted that he required the daily 
health care services of a skilled provider.  

A July 1998 letter from a nursing home facility indicates 
that the facility provided care to the veteran.  Due to his 
cerebrovascular accident, recurrent brain tumors and seizure 
disorder, he was being cared for in all of the activities of 
daily living.  

An undated VA examination for housebound status or need for 
regular aid and attendance, received in February 1999, noted 
that the veteran was weak in all four extremities and had 
poor hearing and vision (legally blind).  The diagnosis was 
status post tentorial meningioma and ventriculo shunt on the 
left.

Analysis

After thorough review of the evidence of record, the Board 
finds that the veteran was not entitled to special monthly 
compensation at the time of his death.  While he was clearly 
in need of aid and attendance of another, this was due to his 
nonservice connected brain tumor and its residuals.  This is 
evident from the medical evidence of record in its entirety.  
As noted in Dr. Hash's July 1997 letter, it was the 
progression of the veteran's brain tumor that caused him to 
be incapable of self care.  It is noted that in an October 
1997 letter, Dr. Hash indicated that because of the disorder 
of the spine, the veteran was unable to work.  Dr. Hash also 
stated that the veteran was unable to walk unsupported and 
required continual attendance of his family.  Dr. Hash does 
not state, however, that the need for continual attendance by 
his family is due to the spine disorder.  All other medical 
records, both VA and private, including records from Dr. 
Hash, clearly establish that the need for aid and attendance 
was because of the complications caused by the brain tumor.    

The Board also notes that the March 1997 VA spine examination 
noted that part of the veteran's difficulty with walking had 
been due to his old herniated nucleus pulposus.  However, 
again, there is no indication in the evidence of record that 
the veteran's service connected disabilities rendered him so 
helpless as to be in need of regular aid and attendance.  
There is no indication that the weakness of the lower 
extremities, or any other symptoms associated with service 
connected conditions, rendered him unable to dress or undress 
himself or keep himself ordinarily clean; unable to feed 
himself; or unable to attend to wants of nature.  Further, 
the record does not show that it was his service connected 
condition that incapacitated him such as to require 
assistance on a regular basis to protect him from dangers 
incident to his daily environment.  Also, the record does not 
show he required adjustment of any prosthetic or orthopedic 
appliance.  While he may have had difficulty with walking due 
to the lumbar disorder, there is no indication that he was 
bedridden or housebound because of this or any other service 
connected conditions.  His problems with self care appeared 
to have progressed as the residuals of the brain tumor 
progressed, until he was completely incapable of self care.  
For example, VA examination in March 1997 noted that he had 
some mild weakness in the right extremities after the 
December 1996 surgery; however, at the time of VA 
examination, he was no longer able to walk without support.  
VA and private medical records, reported above, clearly 
indicate that the veteran's need for aid and attendance was 
due to the brain tumor and its residuals.  As this was not a 
service-connected disability at the time of the veteran's 
death, entitlement to accrued benefits for special monthly 
compensation is denied. 


ORDER

Entitlement to accrued benefits based on the need for aid and 
attendance of another or housebound status is denied.  


REMAND

The Board is remanding the issues of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 and entitlement to service 
connection for the veteran's cause of death for further 
development.  With regard to the issue pertaining to DIC 
benefits, the Board notes that the veteran was not rated 100 
percent disabled for 10 or more years prior to death and 
there are no pending claims which would allow consideration 
for such benefits.  However, it is also noted that 
immediately after separation from service, the veteran filed 
a claim for entitlement to service connection for shrapnel 
wound to the left eye.  That claim was denied by the RO in 
May 1971.  As further discussed below, it is being alleged 
that there are outstanding pertinent service records which 
may allow for service connection for this condition.  Should 
there exist such records, the Board may determine that there 
was clear and unmistakable error in the May 1971 rating 
decision.  The possibility exists that this may impact the 
DIC benefits claim; therefore, the issue is not being 
addressed at this time until all development has been 
accomplished.  

During the hearing before the undersigned in October 2005, 
the appellant indicated that a medical nexus statement from 
L.T., RNBSNA, was being submitted.  However, the record does 
not contain a copy of this medical statement.  The RO should 
locate this statement and associate it with the claims file.  
If it cannot be located, the appellant should be asked to 
submit another copy of this statement.  

The appellant has alleged that the veteran was involved in a 
helicopter crash during service and that as a result, he had 
metal lodged in the head and eyes.  It is also alleged that 
the service medical records are incomplete and that there may 
be records from the Surgeon General's Office (SGO) which 
indicate that he had surgery for the lodged metal.  In a 
statement dated in January 2003, she reported that the 
helicopter crash occurred while the veteran was in Vietnam.  
He reportedly received treatment at Fitzsimmons Army Hospital 
for operation to remove metal from his eyes and he was later 
followed up at Ft. Sill, Oklahoma.  

While the veteran's service medical records indicate that he 
was seen for treatment of foreign body in each eye on various 
occasions, there is no mention of a helicopter crash in 
Vietnam in these records.  The service records indicate, in 
pertinent part, that in March 1953, the veteran had removal 
of foreign body from the left eye.  A December 1953 treatment 
report appears to state that a "rust ring" was removed from 
the left eye.  A June 1955 report states that he was referred 
to the eye clinic due to foreign object in the right eye.  An 
August 1955 report notes congestion of right eye due to 
foreign body, but not found when examined.  Given the 
appellant's assertions, the Board requests that further 
search be conducted to determine if there may be additional 
pertinent records.  A search of the SGO records should be 
conducted.     

It is also being alleged that the veteran had diabetes as a 
result of exposure to Agent Orange and that this contributed 
to worsen his condition.  In a statement dated in October 
2004, the appellant reported that the veteran had insulin 
dependent diabetes mellitus.  In support of this, she 
submitted a November 1996 medical report from Cecil Hash, 
M.D., which noted that the past history was positive for 
diabetes, among other conditions.  This appears to be history 
as reported by the veteran, although it is not clear.  With 
the exception of this medical report, there are no other 
medical records which show a diagnosis or treatment for 
diabetes.  However, it appears that there may be outstanding 
treatment records.  The evidence of record contains post-
service treatment records from the Ft. Sill Army medical 
facility from 1981 to 1993.  Pursuant to the RO's request to 
that medical facility for subsequent medical records, Ft. 
Sill indicated, in a statement received in August 2001, that 
there were no records at that facility.  These records were 
likely retired to the National Personnel Records Center.  The 
RO should take the appropriate measures to obtain any post-
service treatment received at Ft. Sill from 1993 to 1999 from 
NPRC or any other appropriate government agency that holds 
those records.  

In addition, the appellant should be provided with the 
opportunity to submit any other evidence which shows that the 
veteran had been diagnosed with diabetes and that this 
contributed to his death.  

It is noted that in March 1999, the veteran was hospitalized 
for six days and died while a patient at the Southwest 
Medical Center.  The appellant has submitted a one-page 
discharge summary.  As there may be pertinent additional 
information in the inpatient records, the RO should take the 
appropriate measures to obtain all inpatient records for the 
veteran's terminal hospital report.    

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the appropriate 
steps to locate the medical nexus 
statement from L.T., RNBSNA, and 
associate it with the claims file.

2.  The appellant should be provided with 
the opportunity to submit any pertinent 
evidence within her possession, to 
include evidence that the veteran had 
insulin dependent diabetes and that this 
disorder hastened or contributed to the 
veteran's death.  Also, if the RO is 
unable to locate the statement from L.T., 
RNBSNA, then the appellant should be so 
advised and provided with the opportunity 
to submit another copy of this medical 
nexus statement. 

3.  The RO should take the appropriate 
measures to obtain any outstanding 
service record from the SGO with regard 
to treatment that may have been received 
for metal being lodged in the head or 
eyes as a result of a helicopter crash.    

4.  The RO should take the appropriate 
measures to obtain any outstanding post-
service medical records of treatment 
received at Ft. Sill, Oklahoma, from 1993 
to 1999.  The RO is advised that these 
records may have been retired and that 
the appropriate agency should be 
contacted to obtain such records.  

5.  The RO should take the appropriate 
steps to obtain a complete copy of the 
veteran's terminal hospital records from 
Southwest Medical Center, and associate 
the records with the claims file.  

6.  If, after making reasonable efforts, 
the RO is unable to obtain any of the 
above records, the RO must specifically 
document what attempts were made to 
obtain the records.  The RO must then: 
(a) notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The claimant must then be 
given an opportunity to respond. 

7.  Once all available evidence pursuant 
to the above development has been 
obtained and associated with the claims 
file, the RO is to obtain a VA medical 
opinion.  The claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the physician's report.  The 
physician is to indicate whether it is at 
least as likely as not (50 percent 
probability or more) that any disease or 
injury which occurred during service 
caused or substantially or materially 
contributed to cause the veteran's death.  
The physician must provide a clear 
explanation for each finding and opinion 
expressed.  

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, all applicable laws and 
regulations, and the reasons for the 
decision.  She and her representative 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


